United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, EASTMONT
STATION, Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1413
Issued: November 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2007 appellant timely appealed the February 9, 2007 nonmerit decision of the
Office of Workers’ Compensation Programs, which found that she had abandoned her hearing
request and the September 13, 2006 merit decision which denied appellant’s request for an
increase in her schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the schedule award.
ISSUES
The issues are: (1) whether the Office properly found that appellant abandoned her
request for a hearing; and (2) whether appellant is entitled to an additional schedule award for
permanent impairment of the right upper extremity.
FACTUAL HISTORY
On January 25, 1988 appellant filed an occupational disease claim for a pinched nerve in
her wrist and loss of feeling in her hands. Her claim was accepted for bilateral carpal tunnel
syndrome on June 8, 1988. On November 9, 1989 appellant filed a recurrence of disability

claim. On February 2, 1990 she had right carpal tunnel release surgery. On March 29, 1990
appellant’s claim was also accepted for bilateral carpal tunnel syndrome.
On February 28, 2000 appellant requested a schedule award. On July 5, 2000 appellant
underwent an examination with Dr. Audrey Swartz at the request of the Office. In her August 7,
2000 report, Dr. Swartz found that appellant had reached maximum medical improvement on
January 1, 1994.
In the February 25, 2001 report, the district medical adviser found impairment due to loss
of range of motion for bilateral wrists for loss of flexion to be six percent, loss of extension to be
seven percent, loss of radial deviation to be two percent and loss of ulnar deviation to be four
percent. For the right wrist, the district medical adviser also found impairment due to sensory
deficit or pain the level of impairment on the right was a Grade 4, which allowed up to 20
percent, but multiplied by the maximum impairment based on median nerve of 39 percent,
totaling an additional 8 percent impairment.1 The district medical adviser based her findings on
Dr. Swartz’s August 7, 2000 report.
On March 2, 2001 the Office awarded appellant a schedule award for 25 percent
permanent impairment of the right upper extremity and 19 percent permanent loss of the left
upper extremity based on the district medical adviser’s opinion.
On August 31, 2004 appellant had a left open carpal tunnel release performed by
Dr. George Pugh, an orthopedic surgeon. On February 2, 2005 Dr. Pugh opined that appellant’s
symptoms had resolved and that appellant did not have any additional permanent impairment.
On April 1, 2005 appellant filed a claim for compensation for a schedule award. On
April 19, 2006 the Office sent appellant to be evaluated for permanent impairment by Dr. Alan
Kimelman, who, on May 2, 2006, conducted motor nerve and sensory nerve studies.
Dr. Kimelman found that the right and left median nerves showed findings of mononeuropathy at
the wrist and the right ulnar nerve showed findings of mild mononeuropathy at the elbow from
neurodiagnostic electromyography. On August 21, 2006 the Office sent Dr. Kimelman’s report
to the district medical adviser for review. In the September 2, 2006 report, the district medical
adviser noted that at the time of the more recent evaluation by Dr. Kimelman appellant’s
condition did appear to be improved and had normal range of motion with only minimal median
nerve deficits following carpal tunnel release. The district medical adviser found that appellant
had a five percent impairment for both the right and left upper extremities as a result of having
satisfactory results following carpal tunnel release based on Chapter 16, page 495 of the A.M.A.,
Guides. The district medical adviser found appellant’s situation fit under option two on page 495
as appellant had optimal recovery time following surgical decompression resulting in normal
sensibility with abnormal sensory. On September 13, 2006 the Office denied appellant’s claim
for additional schedule award based on the district medical adviser’s calculations which did not
find a worsening of appellant’s bilateral hand impairment.

1

The district medical adviser stated that she used the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment, but she did not use the methodology described for carpal tunnel on page
495. It appears she used the methodology from the fourth edition of the A.M.A., Guides.

2

On September 28, 2006 appellant requested an oral hearing. On December 13, 2006 the
Office informed appellant of the oral hearing scheduled on January 23, 2007. On February 9,
2007 the Office found that appellant had abandoned her request for a hearing as she failed to
appear at the hearing and failed to contact the Office prior or subsequent to the hearing to explain
her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
The statutory right to a hearing under 5 U.S.C. § 8124(b)(1) follows the initial final merit
decision of the Office. Section 8124(b)(1) provides as follows: “Before review under section
8128(a) of this title, a claimant for compensation not satisfied with a decision of the Secretary
under subsection (a) of this section is entitled, on request made within 30 days after the date of
issuance of the decision, to a hearing on [her] claim before a representative of the Secretary.”
With respect to abandonment of hearing requests, Chapter 2.1601.6(e) of the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled date of the hearing.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].”2
The Office has the burden of proving that it mailed the claimant a notice of the date and
time of the scheduled hearing.3
ANALYSIS -- ISSUE 1
By decision dated September 13, 2006, the Office denied appellant’s claim for an
increase in schedule award. Appellant timely requested an oral hearing. In a December 13, 2006
letter, the Office notified appellant that an oral hearing was to be held on January 23, 2007. On
appeal, she claimed that she did not attend the scheduled hearing as she did not receive notice of
the hearing.
Although appellant asserts that she did not receive notice of the hearing, the Board finds
that notice of the hearing was sent to appellant’s address of record. There is no record of
appellant having a change of address. Additionally, the return address used in appellant’s appeal
is identical to her address of record where the notice was sent. In the absence of evidence to the
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.e (January 1999). See also Chris Wells, 52 ECAB 445 (2001).
3

Nelson R. Hubbard, 54 ECAB 156, 157 (2002).

3

contrary, it is presumed that a notice mailed in the ordinary course of business was received in
due course by the intended recipient.4
The evidence establishes that appellant did not request a postponement of the hearing,
failed to appear at the hearing and failed to provide adequate explanation for her failure to appear
within 10 days. The Board therefore finds that appellant abandoned her request for a hearing in
this case.
LEGAL PRECEDENT -- ISSUE 2
A claim for an increased schedule award may be based on new exposure.5 Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.6
In determining entitlement to a schedule award, preexisting impairment to the scheduled
member should be included.7 Any previous impairment to the member under consideration is
included in calculating the percentage of loss except when the prior impairment is due to a
previous work-related injury, in which case the percentage already paid is subtracted from the
total percentage of impairment.8
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.9 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the A.M.A., Guides as

4

Kenneth E. Harris, 54 ECAB 502, 505 (2003). This presumption is commonly referred to as the mailbox rule.
It arises when the record reflects that the notice was properly addressed and duly mailed. Nelson R. Hubbard, id.
5

Linda T. Brown, 51 ECAB 115 (1999).

6

Id.

7

Carol A. Smart, 57 ECAB __ (issued January 24, 2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.7(a)(2) (November 1998).
9

For total loss of use of an arm (100 percent), an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2000). Compensation for less than 100 percent impairment is determined by multiplying the
percentage impairment by the maximum number of weeks’ compensation authorized for the particular schedule
member. For example, 20 percent permanent impairment of the arm warrants 62.4 weeks’ compensation (20 percent
x 312 weeks).

4

the appropriate standard for evaluating schedule losses.10 Effective February 1, 2001, schedule
awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).11
ANALYSIS -- ISSUE 2
On March 2, 2001 the Office awarded appellant a schedule award of 25 percent for the
right upper extremity and 19 percent for the left upper extremity. Appellant thereafter had a left
carpal tunnel release on August 31, 2004. On April 1, 2005 appellant requested an increase in
her schedule award.
Appellant’s claim is based on medical evidence. On May 2, 2006 appellant was
evaluated by Dr. Kimelman. The district medical adviser reviewed Dr. Kimelman’s evaluation
and determined that appellant had a five percent impairment rating for both the right and the left
upper extremities respectively. The district medical adviser properly applied option two on page
495 of the A.M.A., Guides which allows for an impairment rating not to exceed five percent in
situations where a person has normal sensibility and abnormal sensory with optimal recovery
time after surgical decompression. Except in rare circumstances, ratings based on loss of motion
or grip strength are not allowed in carpal tunnel award cases, unless the medical evidence clearly
establishes why such additional award is necessary.12 Appellant’s current impairment rating of 5
percent each for both the right and left upper extremities is less than her previously awarded
rating of 25 percent and 19 percent respectively therefore there has not been a worsening of
appellant’s condition.
Since the evidence does not establish more than the 25 percent right upper extremity and
19 percent left upper extremity impairments previously awarded, the Office properly found that
appellant was not entitled to an increased schedule award based on the evidence of record.
CONCLUSION
The Board finds that the Office properly determined that appellant had abandoned her
hearing request and that the Office properly denied appellant’s request for an increase in
schedule award.

10

20 C.F.R. § 10.404 (2007).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

12

Cristeen Falls, 55 ECAB 420 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2007 and September 13, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

